Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Colabella, J.), imposed November 30, 1993, upon his conviction of manslaughter in the first degree, menacing, criminal possession of stolen property in the fourth degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second degree, after a nonjury trial.
Ordered that the sentence is affirmed.
Upon our review of the sentencing minutes, and the full comments made by the sentencing Judge, we reject the defendant’s contention that the court considered irrelevant factors, and failed to consider relevant factors, in imposing sentence (see generally, People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.